Case 8:19-cv-01492-WFJ-TGW Document 18 Filed 01/15/20 Page 1 of 2 PagelD 74

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
KEYTRIC ISAAC,
Plaintiff,

Vv. . Case No: 8:19-cv-1492-T-02TGW

DEPUTY DUGMORE and NURSE
CARTER,

Defendants.

ORDER

On November 25, 2019, the Court dismissed Plaintiff's amended civil rights
complaint and ordered Plaintiff to file a second amended complaint within twenty-
one days. (Doc. 18). The order was mailed to the last known address of Plaintiff.
On January 2, 2020, the order was returned by the United States Postal Service as
undeliverable.

Plaintiff has an obligation to keep this Court advised of his current address in
order to effectively process this litigation. Accordingly, due to Plaintiffs lack of
prosecution in this matter, this action is DISMISSED, without prejudice. The

Clerk is directed to CLOSE this case.
Case 8:19-cv-01492-WFJ-TGW Document 18 Filed 01/15/20 Page 2 of 2 PagelD 75

DONE and ORDERED in Tampa, Florida on January /§_, 2020.

 

WIDKIAMEEAUNG
UNITED STATES DISTRICT JUDGE
